                                          Case 4:21-cv-03541-HSG Document 33 Filed 06/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM CHAMBERLAIN,                                Case No. 21-cv-03541-HSG
                                   8                    Plaintiff,                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     SPECIALIZED LOAN SERVICING, LLC,
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On May 18, 2021, Defendant Bank of America filed a motion to dismiss. Dkt. No. 5. The

                                  14   deadline for Plaintiff to oppose or otherwise respond to the motion to dismiss was June 1, 2021.

                                  15   On May 19, 2021, Defendant Specialized Loan Servicing filed a motion to dismiss. Dkt. No. 8.

                                  16   The deadline for Plaintiff to oppose or otherwise respond to the motion to dismiss was June 2,

                                  17   2021. Plaintiff failed to file an opposition or any other response by June 1 or June 2. Bank of

                                  18   America then filed a reply noting this failure and seeking dismissal on the ground that Plaintiff

                                  19   had conceded the merits of its arguments by not opposing them. Dkt. No. 24.

                                  20          On June 9, 2021, the Court issued an order directing Plaintiff to file any opposition to the

                                  21   motions to dismiss by June 11, 2021 and warning that failure by Plaintiff to oppose the motions to

                                  22   dismiss by June 11, 2021 could result in dismissal without further notice. Dkt. No. 25. On June

                                  23   11, 2021, Plaintiff filed a notice of non-opposition to Defendant Specialized Loan Servicing’s

                                  24   motion to dismiss. Dkt. No. 32. Plaintiff makes no mention of the motion to dismiss filed by

                                  25   Bank of America. Id. In his notice of non-opposition, Plaintiff indicates his intention to file a

                                  26   Second Amended Complaint by June 18, 2021. Id.

                                  27          Plaintiff appears to believe that that the relevant response deadlines for the motions to

                                  28   dismiss are calculated from the date of re-notice rather than from the date of filing. Id. (“Plaintiff
                                          Case 4:21-cv-03541-HSG Document 33 Filed 06/15/21 Page 2 of 2




                                   1   will file the Second Amended Complaint on or before June 18, 2021, or 21 days from the service

                                   2   of said Re-Notice.”). He is wrong. Civil Local Rule 7-3 clearly provides that “the opposition

                                   3   must be filed and served not more than 14 days after the motion was filed.” Civil L.R. 7-3(a).

                                   4   The rule also explains that “Fed. R. Civ. P. 6(d), which extends deadlines that are tied to service

                                   5   (as opposed to filing), does not apply and thus does not extend this deadline.” Id. Similarly, a

                                   6   statement of non-opposition must be filed “within the time for filing and serving any opposition.”

                                   7   Civil L.R. 7-3(b). Plaintiffs’ failure to comply with these deadlines wasted the Court’s and the

                                   8   parties’ time and resources.

                                   9          Given Plaintiff’s seeming misunderstanding (intentional or unintentional) of the Court’s

                                  10   deadlines, and given the Court’s recent denial of Plaintiff’s ex parte application for a temporary

                                  11   restraining order, the Court DIRECTS Plaintiff to SHOW CAUSE why:

                                  12          1.   Plaintiff’s case should not be dismissed as moot in light of the foreclosure sale that
Northern District of California
 United States District Court




                                  13               was scheduled for June 14, 2021;

                                  14          2. Plaintiff’s claims against Defendant Bank of America should not be dismissed without

                                  15               leave to amend given Plaintiff’s lack of response to Bank of America’s motion to

                                  16               dismiss; and

                                  17          3. Plaintiff’s counsel should not be sanctioned for failure to comply with the Local Rules.

                                  18          Plaintiff is DIRECTED to file a response of 5 pages or less by June 17, 2021. Failure to

                                  19   respond may result in immediate dismissal of Plaintiff’s case. The Court also reminds Plaintiff’s

                                  20   counsel of his obligation to scrupulously adhere to the requirements of Federal Rule of Civil

                                  21   Procedure 11(b) in filing any Second Amended Complaint.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 6/15/2021

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
                                                                                         2
